Case 18-03365    Doc 39     Filed 04/29/20 Entered 04/29/20 06:52:28    Desc Main
                              Document     Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 DANIELLE C BROWN                        )        18 B 03365
                                         )
                                         )
                Debtor(s)                )         Judge Janet S Baer



                             NOTICE OF OBJECTION


 Please take notice that the Glenn Stearns, Chapter 13 Trustee objects to the
 Debtor’s motion to modify plan:

    1) Debtors have failed to file an amended revised order to modify the plan.
    2) The Debtor is required to make a good faith payment.




                                                   Glenn Stearns, Trustee;

                                                            /s/
                                                    By: Pamela L Peterson




 Glenn Stearns, Chapter 13 Trustee
 801 Warrenville Rd., Suite 650
 Lisle, IL 60532
 630-981-3888
